DETAILED ACTION

Allowable Subject Matter
Claims 1-2, 4-10, and 12-15 are allowed.

The following is an examiner’s statement of reasons for allowance:

Regarding claim 1, Nomura subtracts the high-frequency component output by the HPF 501 from the image blur signal  output from the image blur detecting section 400 and the subtracting section 502 extracts a low-frequency component of the image blue signal whereas claim 1 removes the second motion information corresponding to the motion of the lens or the image sensor from the first motion information corresponding to the shaking of the electronic device through the motion sensor to determine the third motion.
In addition, Thivent (US 2016/0360111 A1) generates third motion by removing the second motion corresponding to the lens or the image sensor from an ideal motion rather than the motion that is filtered at 704 in fig. 7.

Regarding claim 9, it recites similar limitations to claim 1 and is therefore allowable for the same reasons as stated above (see claim 1).


Regarding claims 2, 4-8, 10, and 12-15, they depend from one of claims 1 and 9 and are therefore allowable for the same reasons as stated above (see claims 1 and 9).


Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PAUL M BERARDESCA whose telephone number is (571)270-3579. The examiner can normally be reached Mon-Thurs 10-8, Fri 10-2.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sinh Tran can be reached on (571)272-7564. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

PAUL M. BERARDESCA
Examiner
Art Unit 2696



/PAUL M BERARDESCA/Primary Examiner, Art Unit 2696                                                                                                                                                                                                        4/20/2022